        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                           :
ROBERT HOROWITZ, et al.
                                           :

       v.                                  :     Civil Action No. DKC 19-2459

                                           :
BRUCE SHERMAN, et al.
                                           :

                                MEMORANDUM OPINION

       Presently      pending     and     ready     for    resolution      in   this

challenge to a collections action are the motions to dismiss

filed by Defendants Selzer Gurvitch Rabin Wertheimer & Polott,

P.C.    (“Selzer”),      Maury     S.     Epner,     and   Patrick    J.     Kearney

(collectively, the “Selzer Defendants”) (ECF No. 18), and by

Defendants     the    Montgomery        County    Sheriff’s      Office    (“MCSO”),

Bruce Sherman, Yorgos Balaras, Robin Lewis, Peterson Pichardo,

Omar Rivera, Nelson Rosales, and Kevin Brown (collectively, the

“Law Enforcement Defendants”) (ECF No. 20), and the motion for

leave to amend filed by pro se Plaintiffs Cathy, Robert, and

Elizabeth Horowitz (collectively, “Horowitzes” or “Plaintiffs”)

(ECF No. 23).        The issues have been briefed, and the court now

rules, no hearing being deemed necessary.                       Local Rule 105.6.

For    the   following    reasons,       the     motions   to    dismiss    will   be

granted.     The motion for leave to amend will be denied but, as

will be discussed, amendment may be permissible for a limited
         Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 2 of 20



reason     not     addressed       by    Plaintiffs’     motion     and    therefore

Plaintiffs will have 21 days within which to file another motion

for leave to amend.

I.   Background1

     This case is the latest in a long history of litigation.

The facts relevant to this action begin November 2014, when

Selzer obtained a judgment against Cathy and Robert Horowitz for

unpaid legal fees in the Circuit Court for Montgomery County,

Maryland.         After    entry    of   judgment,      Selzer    began   collection

efforts.

     In January 2015, Selzer filed a motion for forcible entry

to levy upon personal property in the Horowitzes’ home.                          Cathy

and Robert Horowitz objected to the motion.                         In April 2015,

Circuit     Court    Judge    Michael     D.    Mason    denied    the    motion   but

“ordered in the alternative that [Cathy and Robert Horowitz]

admit any ‘appraiser’ designated by Selzer . . . to catalog and

photograph all personal property.”                 (ECF No. 1, ¶ 16).            Cathy

and Robert Horowitz did not comply with the appraiser order.

     Selzer moved for a show cause order seeking to hold Cathy

and Robert Horowitz in contempt.                 (ECF No. 18-1, at 4).             “On

October     21,    2015,    the    Circuit     Court    conducted    a    show   cause

hearing, found both Cathy and Robert Horowitz in contempt, and

     1 Unless otherwise noted, the facts outlined here are set
forth in the complaint and construed in the light most favorable
to Plaintiffs.
                                           2
        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 3 of 20



directed Robert Horowitz to serve 30 days incarceration in the

local detention center.”                (Id.).          The Circuit Court “deferred

the    sentence    of        incarceration         until      November    20,     2015,   and

provided that Mr. Horowitz could purge the contempt by admitting

the sheriff’s deputies to his home for the purpose of conducting

an    inventory    and       levy.”      (Id.,         at    4-5).      Cathy    and   Robert

Horowitz continued to refuse entry to the sheriff’s deputies.

        On December 14, 2015, Selzer moved for a body attachment

for the arrest of Robert Horowitz.                          “After a hearing on April

13, 2016, [the Circuit Court] denied the body attachment and

gave [Cathy and Robert Horowitz] until April 18, 2016 to permit

the search and inventory of their home.”                        (ECF No. 18-1, at 11).

Cathy    and   Robert         Horowitz       did       not    permit     the    search    and

inventory.

        Selzer again moved for a body attachment and the Circuit

Court    granted       the    motion,    over       Cathy      and     Robert   Horowitzes’

objection, on July 28, 2016.                       (ECF No. 18-1, at 11).                 The

Circuit Court issued a body attachment order on August 2, 2016.

(Id.).      Plaintiffs allege that, on August 24, 2016, Messrs.

Epner and Kearney, “their counsel, counsel for the MCSO, and

possibly    others,          were   present       on    a    phone     call    together   and

decided to seek enforcement of the body attachment.”                               (ECF No.

1,    ¶ 20).       On    August        25,    2016,          Officer    Sherman    approved

enforcement       of    the     body    attachment            and    Officers     Brown   and

                                              3
           Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 4 of 20



Rosales arrested Robert Horowitz at his residence.                                   (Id., ¶¶ 22-

23).         Plaintiffs           allege       that      Officers       Brown        and    Rosales

effectuated          the        arrest       “violently”          and    that        the      arrest

“result[ed]         in        several    injuries.”           (Id.,     ¶ 23).         Plaintiffs

elaborate       that          Officer    Brown      “made     several      unprovoked,         loud,

derogatory         comments          about    Robert      Horowitz,      and     his       purported

religious views,” (id., ¶ 25), and that Officer Rosales “loudly

and profanely cursed” Robert Horowitz (id., ¶ 23).                                          One day

after his arrest, Robert Horowitz consented to a search of his

dwelling       and        Officers       Balaras,        Lewis,      Pichardo,        and    Rivera

searched,           inventoried,             and     photographed          the        Horowitzes’

property.2         (Id., ¶ 27-29).

       On August 26, 2019, the Horowitzes initiated the present

action       and     filed        a     complaint        asserting       four        claims:      (1)

violation of 42 U.S.C. § 1983, alleging violations of 18 U.S.C.

§ 1951       and         of    the      First,      Fourth,       Fifth,       and     Fourteenth

Amendments          to    the    United      States       Constitution       (Count         I);   (2)

violation of 42 U.S.C. § 1983, styled as a Monell claim (Count

II); (3) violation of 42 U.S.C. § 1985 (Count III); (4) abuse of

process (Count IV).                    (ECF No. 1).            Both the Law Enforcement

Defendants and the Selzer Defendants filed motions to dismiss on

January       17,    2020.            (ECF   Nos.       18;   20).      Plaintiffs          filed    a


       2Plaintiffs’ characterize                        Robert       Horowitz’s       consent       as
coerced. (ECF No. 1, ¶ 27).
                                                    4
       Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 5 of 20



consolidated        opposition         to    the    motions       to     dismiss        and    also

requested leave to amend.                   (ECF No. 23).         The Selzer Defendants

filed a response in opposition to Plaintiffs’ request for leave

to amend and a reply in support of their motion to dismiss.

(ECF No. 26).            The Law Enforcement Officers filed a reply in

support of their motion to dismiss (ECF No. 27), and a response

in opposition to Plaintiffs’ request for leave to amend (ECF No.

28).    Plaintiffs filed a consolidated reply in support of their

request for leave to amend.                  (ECF No. 29).

II.    Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency         of        the      complaint.             Presley         v.        City     of

Charlottesville,              464    F.3d    480,     483     (4th     Cir.      2006).          In

evaluating the complaint, unsupported legal allegations need not

be accepted.         Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

(4th   Cir.     1989).               Legal     conclusions         couched         as     factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), as are conclusory factual allegations devoid of any

reference      to    actual          events.        United       Black    Firefighters           of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

Francis   v.    Giacomelli,            588     F.3d    186,      193     (4th      Cir.    2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged   –    but       it    has    not    ‘show[n]’       –   ‘that     the      pleader      is

                                                5
      Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 6 of 20



entitled     to     relief.’”       Iqbal,     556     U.S.       at    679     (quoting

Fed.R.Civ.P. 8(a)(2).            Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”                      Id.        In reviewing a

motion to dismiss, “a federal court may consider matters of

public     record     such    as    documents        from    prior       state       court

proceedings.”        Walker v. Kelly, 589 F.3d 127, 139 (4th                          Cir.

2009).

III. Analysis

      A.    Defendants’ Motions to Dismiss

            1.      Montgomery County Sheriff’s Office

      The Law Enforcement Defendants first contend, correctly,

that the MCSO “is not a separate legal entity subject to suit.”

(ECF No. 20-1, at 8).            Plaintiffs seemingly concede this point.

(ECF No. 23, at 12) (“The sui juris issue was a good faith

mistake that resulted in no prejudice, because Sheriff Popkin

was      served     for      the    [MCSO]      in     accordance             with     his

instructions.”).          The MCSO is not an entity capable of being

sued under Maryland law.           See Hines v. French, 157 Md.App. 536,

573 (2004) (“County police departments are agents of the State

and should not be viewed as separate legal entities.”); Boyer v.

State,     323    Md.     558,     572   n.9    (1991)        (“[T]he         ‘Sheriff’s

Department’ is not an entity capable of being sued.”); Jarvis v.


                                         6
     Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 7 of 20



Montgomery Cty., No. 11-00654-AW, 2011 WL 5547979, at *3 (D.Md.

Nov. 14, 2011) (“Under [Fed.R.Civ.P. 17(b)], a plaintiff may

bring suit against any entitle capable of being sued.                       Under

Maryland law, the Sheriff’s Office is not such an entity.”).

Plaintiffs’ allegations against the MCSO fail to state a claim

and will be dismissed.

             2.     Quasi-Judicial Immunity

     The     Law      Enforcement     Defendants       next    contend       that

“[a]bsolute quasi-judicial immunity bars this suit against the

individual        deputy    defendants.”        (ECF   No.    20-1,    at     8).

Plaintiffs disagree and argue that the United States Court of

Appeals for the Fourth Circuit, in an earlier, related case,

determined that qualified immunity, not quasi-judicial immunity,

applied to law enforcement officers.             (ECF No. 23, at 2 (citing

Horowitz v. Mason, 681 F.App’x 238, 240-41 (4th Cir. 2017))).

Plaintiffs        contend   that   Defendants     do   not    seek    qualified

immunity here.       (Id.).

     Quasi-judicial immunity bars Plaintiffs’ suit, as pleaded,

against the Law Enforcement Defendants.                As Judge Blake has

noted:

     Absolute quasi-judicial immunity extends to non-
     judicial officers “performing tasks so integral or
     intertwined with the judicial process that these
     persons are considered an arm of the judicial officer
     who is immune.” Bush v. Rauch, 38 F.3d 842, 847 (6th
     Cir. 1994).    The basis for affording non-judicial
     officials absolute immunity is to avoid the “danger

                                       7
       Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 8 of 20



       that disappointed litigants, blocked by the doctrine
       of absolute immunity from suing the judge directly
       [would] vent their wrath on clerks, court reporters,
       and other judicial adjuncts.”     Sindram v. Suda, 986
       F.2d 1459, 1461 (D.C. Cir. 1993) (alteration in
       original) (quoting Dellenbach v. Letsinger, 889 F.2d
       755, 763 (7th Cir. 1989)).       Courts have therefore
       extended absolute immunity to protect, among others,
       clerks of court, law enforcement officers, and others
       who enforce court orders. See, e.g., Foster v. Walsh,
       864 F.2d 416, 417-18 (6th Cir. 1988) (holding the clerk
       of court to be absolutely immune for issuing an
       erroneous warrant pursuant to the court’s order);
       Henry v. Farmer City State Bank, 808 F.2d 1228, 1238-
       39 (7th Cir. 1986) (“[P]olice officers, sheriffs, and
       other court officers who act in reliance on a facially
       valid court order are entitled to quasi-judicial
       immunity from suit.”).

Kendrick v. Cavanaugh, No. 10-2207-CCB, 2011 WL 2837910, at *4

(D.Md. July 14, 2011).          Plaintiffs’ argument about the dearth of

Fourth Circuit case law regarding the applicability of quasi-

judicial immunity to law enforcement officers is unpersuasive.

The Fourth Circuit has recognized that quasi-judicial immunity

“extends to the judge’s subordinates for functions that are more

administrative in character that have been undertaken pursuant

to the judge’s explicit direction.”            In re Mills, 287 F.App’x

273,    279   (4th    Cir.   2008)   (alterations   and    quotation    marks

omitted).       The    Fourth     Circuit   emphasized    “the   distinction

between protection from liability simply for following a judge’s

order and protection from liability for carrying out a judge’s

order in a manner not sanctioned by the judge.”            Id.




                                       8
        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 9 of 20



        Here,   Plaintiffs    allege       that    Officer      Sherman    “approved

enforcement of the body attachment” order, that Officers Brown

and     Rosales     “violently       arrested       Robert      Horowitz    at      his

residence,      resulting     in     several       injuries[,]”     that        Officer

Rosales “presented Mr. Horowitz with Judge Mason’s contempt and

body attachment orders,” and that, after Mr. Horowitz consented

to the search, Officers Balaras, Lewis, Pichardo, and Rivera

“proceeded to search, inventory[,] and photograph the family’s

property[.]”        (ECF No. 1, ¶¶ 22-29).               The allegations against

Officers Balaras, Lewis, Pichardo, Rivera, and Sherman merely

assert that they took action to carry out Judge Mason’s orders.

The   allegations     against      Officers      Brown    and   Rosales,    however,

suggest that Officers Brown and Rosales may have carried out

Judge     Mason’s    orders     in    an       unsanctioned     manner     by     using

excessive force.        The United States Court of Appeals for the

Third Circuit recently explained the limits of quasi-judicial

immunity in a case involving an excessive force claim.                              See

Russell v. Richardson, 905 F.3d 239 (3rd Cir. 2018).                       The Third

Circuit concluded:

        Quasi-judicial immunity extends only to the acts
        authorized by court order, i.e., to the execution of a
        court order, and not to the manner in which it was
        executed. . . . Because an officer’s fidelity to the
        specific order of the judge marks the boundary for
        labeling his act quasi-judicial, and a court order
        carries an implicit caveat that the officer follow the
        Constitution in executing it, where the claim is that


                                           9
      Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 10 of 20



      an officer exceeded those bounds,                   quasi-judicial
      immunity does not stand in the way.

Id.   at   250    (alterations,     citations,    footnotes       and    quotation

marks omitted).

      The Russell limit to quasi-judicial immunity would apply if

Plaintiffs challenge the manner in which Defendants executed the

Circuit    Court’s    orders.       Plaintiffs’       complaint     is    somewhat

confused,        however,    with    regard      to     its   references           to

constitutional       provisions.       The    Fourth    Amendment        challenge

focuses on the warrantless nature of the inventory and levy.

(ECF No. 1, ¶¶ 28, 37, 41-50, 54, 62).            Robert Horowitz does not

purport to raise directly a Fourth Amendment excessive force

claim.3      Instead,       he   mistakenly   refers     to   the       Fifth     and

Fourteenth Amendments in referring to the violent arrest.                       (Id.,

¶ 63). In the current complaint, the legality of the orders

themselves represents Plaintiffs’ “core contention” – not the

actions of the Law Enforcement Defendants.               (ECF No. 23, at 1).

The Law Enforcement Defendants were acting as an arm of the

court when they conducted the inventory and levy, and they are

therefore immune from suit to the extent they were carrying out

the orders.       Plaintiffs’ claims, as currently pled, against the


      3Even if Robert Horowitz did intend to raise an excessive
force claim, his allegations here that the arrest was “violent”
and resulted in injuries would be insufficient to state a claim.
He must articulate facts, not just conclusions.


                                       10
        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 11 of 20



Law   Enforcement               Defendants    will    be     dismissed.4       As     will    be

discussed, however, if Plaintiffs believe they can adequately

plead       an    excessive          force   claim        against   Officers     Brown       and

Rosales, they will be given an opportunity to try.

        Given the dismissal of MCSO and the absolute quasi-judicial

immunity         of       the    remaining    Law     Enforcement         Defendants,    only

Counts I, III, and IV remain against the Selzer Defendants and

only Elizabeth Horowitz brings these claims.5

                 3.        42 U.S.C. § 1983 (Count I)

        Count         I    alleges    violation      of    42   U.S.C.    §   1983.      Under

§ 1983, a plaintiff may file suit against any “person who, under

color of [law] subjects, or causes to be subjected, any citizen

of the United States or other person within the jurisdiction

thereof          to       the   deprivation     of    any       rights,    privileges,        or

immunities secured by the Constitution and laws[.]”                             To state a



        4
       Moreover, even if absolute quasi-judicial immunity did not
apply, the Law Enforcement Defendants enjoy qualified immunity,
which “protects government officials from liability for civil
damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a
reasonable person would have known.” Merely carrying out court
orders is the quintessential example of “good faith.”        See,
Messerschmidt v. Millender, 565 U.S. 535, 546–48 (2012).

        5
       The Selzer Defendants observed that “according to the
prayers for relief in each Count, only Counts I, III, and IV are
alleged against [them], and only Elizabeth Horowitz brings those
three Counts against them.”   (ECF No. 18-1, at 14 (emphasis in
original)).   Plaintiffs do not contest this observation.   (ECF
No. 29, at 10-11 (“[The Selzer Defendants] admit . . . that only
Elizabeth Horowitz is suing them.”)).
                                                11
      Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 12 of 20



claim, a plaintiff must allege that: (1) a right secured by the

Constitution     or   laws    of    the     United     States   was    violated    and

(2) the alleged violation was committed by a person acting under

the color of state law.            West v. Atkins, 487 U.S. 42, 48 (1988).

“Section 1983 ‘is not itself a source of substantive rights,’

but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’”         Albright v. Oliver, 510 U.S. 266, 271

(1994)     (quoting   Baker    v.     McCollan,        443   U.S.     137,   144   n.3

(1979)).

      The Selzer Defendants argue that Elizabeth Horowitz fails

to state a claim because they did not act under color of state

law       and   because      she      did        not    adequately      plead      the

constitutionally and statutorily protected rights upon which the

Selzer Defendants allegedly infringed.6                  Plaintiffs allege that

the Selzer Defendants conspired with state officials to deprive

Elizabeth Horowitz of rights and cite Lugar v. Edmondson Oil,

457 U.S. 922, 941 (1982), to support their argument that the

      6The Selzer Defendants also argue, in a footnote, that the
doctrine of collateral estoppel bars Plaintiffs’ § 1983 claim.
(ECF No. 18-1, at 16-17 n.5).       They point to this court’s
earlier decision in Horowitz v. Mason, No. 15-3478-DKC, 2016 WL
1536321 (D.Md. Apr. 15, 2016).       In the earlier case, the
Horowitzes filed a complaint against Messrs. Epner and Kearney,
among others, and alleged a § 1983 violation. Plaintiffs argue
that collateral estoppel does not bar this action because the
Selzer Defendants had not (successfully) moved for the body
attachment order when the earlier case was decided.     (ECF No.
23, at 10).    The Selzer Defendants do not address Plaintiffs’
argument in their reply. (ECF No. 26).


                                            12
     Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 13 of 20



Selzer Defendants acted under color of law.                       (ECF No. 1, ¶ 40).

Plaintiffs     elaborate     that    the       Selzer       Defendants      “repeatedly

threatened over several months to use force and violence to

arrest Robert Horowitz.”7         (Id., ¶ 53).

     “Lugar       involved       a    §        1983         claim       alleging       the

unconstitutional deprivation of property under Virginia’s pre-

judgment attachment statute.              In Lugar, the Supreme Court [of

the United States] held that that unlawful application of the

pre-judgment      attachment     statute       did    not    constitute       the    state

action   required    for    a   successful       §    1983     claim.”        Jones     v.

Poindexter, 903 F.2d 1006, 1011 (4th Cir. 1990) (citing Lugar,

457 U.S. at 940).          The Supreme Court held that the plaintiff

“did present a valid cause of action under § 1983 insofar as he

challenged the constitutionality of the Virginia statute[, but]

he did not insofar as he alleged only misuse or abuse of the

statute.”      Lugar, 457 U.S. at 942 (emphasis added); see also

Wyatt v. Cole, 504 U.S. 158, 161-62 (1992) (noting that Lugar

allowed § 1983 liability for private parties “if the statute was

constitutionally     infirm).        In    Poindexter,         the      Fourth     Circuit

affirmed    the   district      court’s    dismissal         of     a   §   1983    action

against a private party who attempted to collect on a state

     7 Even if Robert Horowitz raised a § 1983 excessive force
claim against Officers Brown and Rosales and alleged that the
Selzer Defendants conspired with Officers Brown and Rosales to
threaten violence and to use force, Elizabeth Horowitz does not
have an excessive force claim against the Selzer Defendants.
                                          13
      Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 14 of 20



court judgment.        903 F.2d at 1011.          The Fourth Circuit held that

there was no viable § 1983 claim against the defendant because

the plaintiff alleged that the private party defendant illegally

and improperly used state statutes and processes.                    The Fourth

Circuit also noted that a private party’s “use of state process

to attempt to enforce the judgment” does not “rise to the level

of action under color of law.”              Id.    Plaintiffs assert that the

Selzer     Defendants        violated   Elizabeth      Horowitz’s     rights      by

requesting the body attachment order to enforce the judgment.

(ECF No. 1, ¶ 18; ECF No. 23, at 10-12).                The Selzer Defendants’

use   of    Maryland     post-judgment       procedures    to   enforce        their

judgment against Cathy and Robert Horowitz does not constitute

action under color of state law as to Elizabeth Horowitz and

Count I will be dismissed.

             4.   42 U.S.C. § 1985 (Count III)

      Although not specified by subsection, Count III appears to

allege     violation    of    42   U.S.C.   § 1985(3).      (ECF    No.   1,    ¶ 84

(“Said conspiracy denied [P]laintiffs their equal protections,

privileges and immunities under the law.”)).                 To state a claim

under 42 U.S.C. § 1985(3), a plaintiff must prove:

      (1) a conspiracy of two or more persons, (2) who are
      motivated by a specific class-based, invidiously
      discriminatory animus to (3) deprive the plaintiff of
      the equal enjoyment of rights secured by the law to
      all, (4) and which results in injury to the plaintiff
      as (5) a consequence of an overt act committed by the
      defendants in connection with the conspiracy.

                                        14
        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 15 of 20




A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir.

2011) (quoting       Simmons v. Poe, 47 F.3d 1370, 1376 (4th                Cir.

1995)).     “Allegations of ‘parallel conduct and a bare assertion

of a conspiracy’ are not enough for a claim to proceed.”                  Thomas

v. Salvation Army S. Terr., 841 F.3d 632, 637 (4th Cir. 2016)

(quoting A Soc’y Without A Name, 655 F.3d at 347).                     Elizabeth

Horowitz     does     not    allege     that   any    specific    class-based,

invidiously        discriminatory       animus       motivated   the     Selzer

Defendants to support their § 1985(3) claim.8               Count III will be

dismissed.

             5.     Abuse of Process (Count IV)

     Count IV is an abuse of process claim.                “The tort of abuse

of process occurs when a party has ‘willfully misused criminal

or civil process’ against another party for a purpose different

than the proceeding’s intended purpose and thereby caused that

party     damage    (e.g.,    arrest,    seizure      of   property,   economic

injury).”         State v. Rendelman, 404 Md. 500, 517 n.9 (2008).

“Process” under Maryland law means “any written order issued by

a court to secure compliance with its commands or to require




     8 Indeed, Plaintiffs seem to concede that the complaint does
not allege animus when they state “[b]ias will be pleaded in the
amended complaint.” (ECF No. 29, at 6-7). Moreover, Elizabeth
Horowitz also fails to state a § 1985(3) claim because she has
no claim under § 1983. Painter’s Mill Grille, LLC v. Brown, 716
F.3d 342, 349 (4th Cir. 2013).
                                        15
       Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 16 of 20



action by any person and includes a summons, subpoena, an order

of publication, a commission or other writ.”                    Md. Rule 1-202(w).

       There    are    two   “essential     elements”      of    abuse       of    process

tort: “first, an ulterior purpose, and second, a [willful] act

in the use of the process not proper in the regular conduct of

the proceeding.”         Attorney Grievance Comm’n of Md. v. Roberts,

394 Md. 137, 160 (2006) (quoting Palmer Ford, Inc. v. Wood, 298

Md.    484,     511    (1984).      “Some      definite        act    or    threat     not

authorized       by   the    process,     or   aimed      at     an    objective      not

legitimate in the use of the process is required; and there is

no liability where the defendant has done nothing more than

carry out the process to its authorized conclusion, even though

with bad intentions.”            Id.     Here, the Selzer Defendants have

done    nothing       more   than   carry      out   Maryland’s            post-judgment

procedures to an authorized conclusion – the satisfaction of

their judgment against Cathy and Robert Horowitz.                                Elizabeth

Horowitz fails to state an abuse of process claim and Count IV

will be dismissed.

       B.      Plaintiffs’ Motion for Leave to Amend

       In   their     opposition    to    Defendants’      motions          to    dismiss,

Plaintiffs request leave to amend.               (ECF No. 23, at 12; ECF No.

29).    Defendants oppose this request.              (ECF No. 26, at 1-5; ECF

No. 28).




                                          16
     Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 17 of 20



     When, as here, the right to amend as a matter of course has

expired, “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.”                      Fed.R.Civ.P.

15(a)(2).       Fed.R.Civ.P. 15(a)(2) provides that courts “should

freely give leave [to amend] when justice so requires[,]” and

commits the matter to the discretion of the district court.                      See

Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754, 769 (4th

Cir. 2011).      Denial of leave to amend is appropriate “only when

the amendment would be prejudicial to the opposing party, there

has been bad faith on the part of the moving party, or the

amendment would be futile.”           Edwards v. City of Goldsboro, 178

F.3d 231, 242 (4th Cir. 1999) (emphasis in original) (quoting

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

Leave to amend may be denied as futile “if the proposed amended

complaint    fails   to    satisfy    the   requirements   of       the    federal

rules[,]” including federal pleading standards.               Katyle v. Penn

Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011) (quoting

United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525

F.3d 370, 376 (4th Cir. 2008)).

     Plaintiffs’ currently requested amendments would be futile.

Plaintiffs    identify     the   alleged    invalidity   of    the     appraiser

order as their “core contention” and argue that the resultant

orders   were    also     allegedly   invalid.      (ECF      No.    23,    at    1

(“Plaintiffs’ core contention is that the appraiser order was

                                       17
        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 18 of 20



invalid, and that therefore the contempt order for violating it

was invalid, as was the purge requirement within that order

requiring the Horowitzes to consent to the warrantless search of

their     dwelling   and    the   body        attachment   to   enforce   it.”).

Plaintiffs already sought to challenge the validity of Judge

Mason’s orders to enforce the judgment and this court determined

that Younger abstention was warranted while there was an ongoing

state judicial proceeding.         Horowitz v. Mason, No. 15-3478-DKC,

2016 WL 1536321, at *2-4 (D.Md. Apr. 15, 2016).                   The Maryland

Court of Special Appeals has since determined that the appraiser

order is not appealable because it is not a final judgment.

Horowitz     v.   Selzer,   Gurvitch,         Rabin,   Wertheimer,   Polott,   &

Obecny, P.C., 2016 WL 7106897 (Md.App. 2016).                    The Court of

Special Appeals emphasized:

             This should be a simple collections case. There
        is no doubt whatsoever that the Horowitzes owe the
        money. There is no doubt that [Selzer] is entitled to
        collect the debt.     The disputes lie entirely in how
        [Selzer] can collect, a legitimate objective the
        Horowitzes have thwarted actively, delayed now for
        nearly   two   years,   and,   for    what   it’s worth,
        mischaracterized and overdramatized.           As if to
        underscore these points, we can’t reach the merits
        with regard to two of the three orders the Horowitzes
        have    appealed    because     those     orders   aren’t
        appealable. . . .

              The Horowitzes mischaracterize the contents of
        the first order, which authorized an appraiser, and
        the posture of the case. This is not a criminal case,
        and the court has never authorized the Sheriff (or any
        other    law  enforcement authority)   to   conduct  a
        warrantless search of the Horowitzes’ home.    This is

                                         18
     Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 19 of 20



     now a collections case, and the Horowitzes' assets are
     subject to execution. After [Selzer] obtained its
     judgment, the Clerk issued a writ “directing the
     sheriff to levy upon property of the judgment debtor
     to satisfy a money judgment.” Md. Rule 2-641(a). But
     when the Sheriff arrived to carry out that order, the
     Horowitzes turned him away, which led to further
     litigation and, eventually, the order permitting
     [Selzer] to hire an appraiser — at its own expense —
     and requiring the Horowitzes to give the appraiser
     access to their home for the purpose of conducting the
     appraisal.

Id. at *2 (footnotes omitted).             Plaintiffs’ self-professed core

contention has been rejected and Plaintiffs’ proposed amendments

to advance their core contention are futile.

     Nonetheless, Plaintiffs will be permitted to file another

motion   for    leave   to   amend    albeit    for   limited      reasons   not

directly addressed in their motion.            As discussed supra, Robert

Horowitz does not articulate a Fourth Amendment excessive force

claim.    If,    in   good   faith,   he    alleges   that   the    force    used

exceeded that which was reasonably necessary to effectuate his

arrest, he may state a claim.               For that reason, Plaintiffs’

motion for leave to amend will be denied and Plaintiffs will

have 21 days to file another motion for leave to amend.9


     9 Plaintiffs should note that a “federal court has the power
to issue prefiling injunctions where vexatious conduct hinders
the court from fulfilling its constitutional duty.”     Whitehead
v. Viacom, 233 F.Supp.2d 715, 726 (D.Md. 2002) (quoting Tucker
v. Seiber, 17 F.3d 1434 (table), 1994 WL 66037, at *1 (4th Cir.
1994)).   There are five factors to consider when evaluating a
prefiling injunction: “(1) the litigant’s history of vexatious
litigation; (2) whether the litigant has an objective good faith
belief in the merit of the action; (3) whether the litigant is
                                      19
        Case 8:19-cv-02459-DKC Document 30 Filed 05/11/20 Page 20 of 20



IV.     Conclusion

        For the foregoing reasons, the motions to dismiss will be

granted    and   the   motion   for   leave   to   amend   will   be   denied.

Plaintiffs may file another motion for leave to amend within 21

days.    A separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




represented by counsel; (4) whether the litigant has caused
needless expense or unnecessary burdens on the opposing party
and/or the court; and (5) the adequacy of other sanctions.” Id.
“Ultimately, the question the court must answer is whether a
litigant who has a history of vexatious litigation is likely to
continue to abuse the judicial process and harass other
parties.” Id.
                                      20
